Case 2:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
v- : CRIMINAL NO. 20-231
JOSEPH LAFORTE
DEFENDANT JOSEPH LAFORTE’S SUPPLEMENTAL MEMORANDUM
IN SUPPORT OF HIS MOTION FOR PRETRIAL RELEASE

This will serve as a brief supplement to Mr. LaForte’s prior submissions to
this Court in support of his motion for pretrial release.

Two additional pieces of information bear noting. First, Mr. LaForte has a
history of compliance with court ordered pretrial release. Mr. LaForte was on bail
for 14 months in connection with his prior 2004 New York State Supreme Court
case where he faced 8 % to 25 years in prison if convicted of all charges. Even
though a modest bond and no restrictive conditions were imposed in connection
with that matter, Mr. LaForte appeared at all scheduled court appearances and was
ultimately permitted to voluntarily surrender for the service of the sentence
imposed. The bail package offered to secure Mr. LaForte’s release before this
Court is far more restrictive and substantial, even though he is facing a mere

fraction of the prison time if convicted - an advisory guideline prison range of
Case 2:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 2 of 25

46-57 months.’

Second, new information bearing on the credibility of the so-called evidence
that Mr. LaForte purportedly threatened merchant debtors, including threatening to
blow up their houses, has come to light. Attached hereto for the Court’s review is
a copy of the Incident Report made by the accuser to police on May 23, 2019. It
bears noting that the accusation was first reported to the authorities a full 17 days
after the accuser claimed to have been threatened. The accusation was only made
after the attorneys for Mr. LaForte’s company, PAR Funding, d/b/a CBSG, had
entered a near $12 million judgment against the accuser on May 14, 2019. While
purported threats to merchant debtors are not relevant to the bail determination
(see e.g., footnote 4 to reply in support of motion for pretrial release), it is notable
that the individual who made this accusation had 12 million reasons to lie.

It also bears noting that just a few months earlier, in a gift of “gratitude”
penned personally for Mr. LaForte on his birthday by this so-called accuser,
she was effusive in her praise of Mr. LaForte and his company. Her glowing
assessment was as follows:

For your birthday HMC wanted to give you the gift of gratitude.

 

' The government’s estimate of 51-63 months appears to be based on a miscalculation of
Mr. LaForte’s criminal history category - which is criminal history category II.

2
Case 2:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 3 of 25

The pages that follow are a collection of projects HMC completed
m 2018. You and everyone at CBSG [PAR Funding] have played
an integral role in HMC’s success.

Please consider this book as a show of gratitude from me and
everyone at HMC. We look forward to building more success

in 2019.

YOU'RE A WHOLE LOT OF LOVELY

Attached hereto for the Court’s review is a copy of the “Collection of

Gratitude” provided to Mr. LaForte by this merchant debtor.

Dated: Philadelphia, Pennsylvania

October 5, 2020

Respectfully submitted,

/s/

 

BRIAN J. MCMONAGLE

MMCMONAGLE PERRIR MCHUGH
& MISCHAK

1845 Walnut Street, 19" floor

Philadelphia, PA 19103

(215) 981-0999

bmcmonagle(@mpmpc.com

 

/s/

 

MICHAEL J. ENGLE

BUCHANAN INGERSOLL ROONEY
50 South 15" Street, Suite 3200
Philadelphia, PA 19102
Case 2:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 4 of 25

(215) 665-3508
michael.engle@bipe.com

/s/

 

JAMES R. FROCCARO, JR.

20 Vanderventer Avenue, Suite 103W
Port Washington, NY 11050

(516) 944-5062

jrfesq61@aol.com

Attorneys for Defendant Joseph LaForte
ifile 20 Page 5 of 25
eG, * a - ATE
YP. WE | Sets

CLASSIFII OUT AITIMEIN
£ Ci tn

    
  

 

O83

NATURE OF ENJURY

3/13 [20 hone. Bye

e | . L + CONT
£ ¥% 22] ClvesQNo| OlYes iNe Close Out
y we

P, OF OTHER EVIDENCE
DYesO OYes £— No . O No O Yes O No .

DESCRIPTION OF INCIDENT fine go Daseczipiion of if Applicable}

TE

Alla bor sina

Sh Pers; |
2, bc the 8;

“ake, PROP.
Atodel, Color and Seria! No. Where 4 slicable)

VEHICLE 1 -OWNER'S NAME VEHICLE 2 —OWNER'S NAME

q 2

DISTAUNIT

PAGES
f /

REFERRAL DATE. SEN NO,
we

1992,7} 7 BELOW RECEIPT OF THE NOTIFICATION -
OF SERVICES FORM: '

75-48 Front (Rev. 11/05)

peo . 4

vim ae

BRL oe,

 

 
ge 6.0f, 2!

20-cr-00231-PBT

©
O.-
SG:
aI
a
ree
Oo
—~—
rs}
ct .
5
wo :
z
NR .
A.
XI
c
©
&
5
5
}
QA

< phase.2

 

 

 

 

 

 

CBSG(HMC)0021851
298 LZOO(OWHERS82:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 7 of 25

f™

An

Sip estensa

 

"a

3
eee
NEN
ty
a
a

se

RRR OMAR

a
Ganrurumnne
REET

&

SPEIRS TS SO 33 Te
Sud NOA GATS OF Deluem ow As

610z *2T Avenuer

ana?
€981Z00(OWHase@a:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 8 of 25

doJ Jog 8TA40g SNTE

LOLUSTA TEOTPSH ADTSISATUY USTEGMUOULION SLUTECT A
; ? 24 2 aE s

LSU. BSMTLLSYW OM, ~ UCTTI TARY Is0d DsUu4Ren teem

SLOOPETLOS WNLPELS HUST PRW sueArH
LNTOd SO
SLANG SYISABIEY - Od SUOIsUTUSEM Tegt ros

£LOUS LY UROLiewy To Wepuosud tug

LES LUO Jo oTe wh
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 9 of 25

PSSLZOO(OWH ESE 3

 

 
-PBT Document 27 Filed 10/05/20 Page 10 of 25

SSS LZ00(OW Massa) 20-cr-00231

 

 

 
9S8LZ00(OWHM ase 20-cr-00231-PBT Document 27 Filed 10/05/20 Page 11 of 25

eh

=

—

a
o

aa

 

 

 
ZSRLZOO(OWHSe4:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 12 of 25

 

 

 

 

 

 

 

 

 

og ts

ISR See

 

 

 

 

 

 

 
8GRLZOO(OWHiase@3:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 13 of 25

 

sem:
See

:
=

&

 

Acne tate

pa

 
658 LZ00(OWL698q3:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 14 of 25

 
OSeLZoa(oWiHiese3:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 15 of 25

 
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 16 of 25

Los Lzoo(owHiasaa

 
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 17 of 25

Z9SL-ZOOIOWHIRSEaa

 

 
led 10/05/20 Page 18 of 25

20-cr-00231-PBT Document 27 F

H¥ease?:

E9SLZOOXIOW

 

 

 

 

 

 

 
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 19 of 25

p9StZ00(OWHeaSEads

2 uae
os
ae

ie

 

ee
peace es

aiotae

SEN
roeHe

 

 
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 20 of 25

Gos LcoolowHissa3

ie
La aS RN enon oan adam tiara dal

 
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 21 of 25

e991 zoc(onHesaa

i:
Me

 

 

 

 
20-cr-00231-PBT Document 27 Filed 10/05/20 Page 22 of 25

2981 Z00(QOWHIGSES

         

   

RTA 5H

 

 

i

ee

Pad
LN

 

me marine nrL rR nro NA Oh

     

    

peat ah Em Ce MEINE ESSE TA TH THRE

            

cornet

nome One ete RAT ERLD
eo ae an

ae yet ee sng meee nd mE

sai 1 peta reaping mene
aes en . i ee a pene mT SOE
craggagtareenee nett septs 2

sage sitat

  

 

tye

   

secede ¥OM
Apr eee fie nn
sate pense MITER

nae!

 
8981 Z00(OWHDAstE220-cr-00231-PBT Document 27 Filed 10/05/20 Page 23 of 25

 

 

 

 

 

 

 

 
698 1-ZOO(OWHIGSHD 20-cr-00231-PBT Document 27 Filed 10/05/20 Page 24 of 25

rn et é

mam ef

2 & oe ow o
Mm om 8 1g
a . “
Bw wo ey
. Sf B e
2 o ©

ea wonderful
+
ve

r
*
gS
By
ina harmonio
7

ao
rn. ify
me
e
g

th
O
4
to gi
”
a

1B
om

S
Dat,

 

 

  

 

‘ fe es 8 : Gg
‘ j > @ gh ae
oa ? ‘ fe ce ed a na
: sh D tt ce i c /
es a : @ TJ ~
SS oG dei & Eo
: ‘ “ abn to 4 pot oped a aged :
7 2 eq ot tis
To § oO 5 2 a A al
= XN. . BO Ao , 35} sed cl re cp
. - oOo i “ er ree
yO ~~, pe GO Roop ows rm mg, :
: vf : are ma Sort ae & f
. ; me bn Ba ao rey] aped 1
i . 4 Poe, ok OM Og
roo 5 % S&cp ee @ 6
Pa eeeoeees
SB Mo 2 = ip
h . 4 se wd me ord Ba Ba
mo, . km & OB yas O
wo need ie a p a Sogo mb EP @ =
a . te aed . “4 . poe ify a
ane . 3 eo om & & @ ty YF
won ts Sy mrt > OG mM & o TO hy YS
wo “ +. fas ee 4a +45 hy — Oo “s
we OF = ¢ D © yg, GG B OD “
ot Gog Yo og wt
‘ es a Pes ~ fhe
. Pr ao Wo &e & |
oe ’ . an te wm I Oo BS
Co €@agqg sas sé:
Ne : re?  & cS ry 4 ors
ue 4 . , yy ua mae
mM ‘oe a mb Mo a ib &
. . i NON wo © a sre
Go & & Sg s
7 m5 Go 6 ss
. cot oT or ooo
L ¥ Oo Mod G& NOS
eS Bee eee y
: : pe . ma
mE © & *F © Hy e
xe 8 os & Ot
+ +t ~ yo oe mi} fo
Be OY a a ‘
- & . ot hs 5
_ go oP a Oo SS
i i & go ff oe om ct a
, 2 @ 8 4 op ri O
oo YI Gg Gg |
‘ eS eG a os

WW
bE
ou
uy
1

Or

ay

¥
6
g
a

Capr
GEMS °
o
t
A

po
i
nee
a

Se
0/8-Z00(OWHEDSE2:20-cr-00231-PBT Document 27 Filed 10/05/20 Page 25 of 25

    

 

A WHOLE LOT
